DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an application filed 11/30/2021, in which claims 1-13 and 29-35 are pending and ready for examination, and claims 14-28 are cancelled. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,564,613 and claims 1-28 of US Patent No. 11,188,041 (as outlined below). Although the claims at issue are not identical, they are not patentably distinct from each other because the language of U.S. Patent No. 10,564,613 and US Patent No. 11,188,041 anticipates the claims of the instant application:
It is clear that all the elements of the application claims 1-13 and 29-35 are to be found in patent claims 1-28 of U.S. Patent No. 10,564,613 and claims 1-28 of US Patent No. 11,188,041.  The difference between the application claims 1-13 and 29-35 and claims 1-28 of U.S. Patent No. 10,564,613 and claims 1-28 of US Patent No. 11,188,041, lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the inventions of claims 1-28 of the patents are in effect a “species” of the “generic” inventions of the application claims 1-13 and 29-35. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 and 29-35 are anticipated by claims 1-28 of U.S. Patent No. 10,564,613 and claims 1-28 of US Patent No. 11,188,041, it is not patentably distinct from claims 1-28 of the patents.


Instant Application
US Patent No. 10,564,613
US Patent No. 11,188,041
1. A lighting system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, each actuator having an identifier; 




and a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators, wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space; 




at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; 

said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier;


and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing, wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 

first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 







second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 

third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 







and 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
1. A lighting system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, each actuator having an identifier including an area assignment, a zone assignment, and at least one group assignment; 

and a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators, wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space including a first area assignment, a first zone assignment, and at least two first group assignments; 

at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; 

said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier;


and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing, wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 

first messages received from said access point to said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 







second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 

third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 







and 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
1. A lighting system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, each actuator having an identifier;




and a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators, wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space; 




at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; 

said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier;


and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing, wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 

first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising 

a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field, 

second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 

third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising 

a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field, 

and 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules send said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.
2. The system of claim 1, wherein each actuator of said plurality of actuators comprises a microprocessor; a radio module connected to said microprocessor to communicate received wireless communication to said microprocessor and transmit wireless communication from said microprocessor; and at least one relay connected to said microprocessor for selectively controlling power to at least one of said luminaires associated with said actuator.
2. The system of claim 1, wherein each actuator of said plurality of actuators comprises a microprocessor; a radio module connected to said microprocessor to communicate received wireless communication to said microprocessor and transmit wireless communication from said microprocessor; and at least one relay connected to said microprocessor for selectively controlling power to at least one of said luminaires associated with said actuator.
2. The system of claim 1, wherein each actuator of said plurality of actuators comprises a microprocessor; a radio module connected to said microprocessor to communicate received wireless communication to said microprocessor and transmit wireless communication from said microprocessor; and at least one relay connected to said microprocessor for selectively controlling power to at least one of said luminaires associated with said actuator.
3. The system of claim 1, wherein said plurality of actuators comprises at least one of an in-fixture module (IFM), an on-fixture module (OFM), and a smart pack (SP); and said plurality of input modules comprises at least one of an occupancy or vacancy sensor (OS), daylight sensor (DS), and a switch (SW), each of the IFM, OFM and SP comprising a radio module (RM), said IFM, OFM and SP communicating wirelessly via the RM.
3. The system of claim 1, wherein said plurality of actuators comprises at least one of an in-fixture module (IFM), an on-fixture module (OFM), and a smart pack (SP); and said plurality of input modules comprises at least one of an occupancy or vacancy sensor (OS), daylight sensor (DS), and a switch (SW), each of the IFM, OFM and SP comprising a radio module (RM), said IFM, OFM and SP communicating wirelessly via the RM.
3. The system of claim 1, wherein said plurality of actuators comprises at least one of an in-fixture module (IFM), an on-fixture module (OFM), and a smart pack (SP); and said plurality of input modules comprises at least one of an occupancy or vacancy sensor (OS), daylight sensor (DS), and a switch (SW), each of the IFM, OFM and SP comprising a radio module (RM), said IFM, OFM and SP communicating wirelessly via the RM.
4. The system of claim 2, wherein said node further comprises at least one input module of said input modules in wired communication with said at least one actuator; and said results of said processing by said at least one input module are communicated wirelessly to at least one other actuator forming another node in said mesh network via said radio module of said at least one actuator.
4. The system of claim 2, wherein said node further comprises at least one input module of said input modules in wired communication with said at least one actuator; and said results of said processing by said at least one input module are communicated wirelessly to at least one other actuator forming another node in said mesh network via said radio module of said at least one actuator.
4. The system of claim 2, wherein said node further comprises at least one input module of said input modules in wired communication with said at least one actuator; and said results of said processing by said at least one input module are communicated wirelessly to at least one other actuator forming another node in said mesh network via said radio module of said at least one actuator.
5. The lighting system of claim 2, wherein at least one of said actuators further comprises a dimming circuit for controlling variable light output by at least one of said luminaires associated therewith.
5. The lighting system of claim 2, wherein at least one of said actuators further comprises a dimming circuit for controlling variable light output by at least one of said luminaires associated therewith.
5. The system of claim 2, wherein at least one of said actuators further comprises a dimming circuit for controlling variable light output by at least one of said luminaires associated therewith.
6. The system of claim 1, wherein the at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion of said space.
6. The system of claim 1, wherein the at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion of said space.
6. The system of claim 1, wherein the at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion of said space.
7. The system of claim 1, wherein said plurality of actuators form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network.
7. The system of claim 1, wherein said plurality of actuators form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network.
7. The system of claim 1, wherein said plurality of actuators form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network.
8. The system of claim 1, wherein said space comprises a plurality of logical control perimeters, said system comprises a plurality of identifiers respectively indicative of said plurality of logical control perimeters, wherein each logical control perimeter includes at least one actuator and at least one input module, and each of said plurality of actuators and each of said plurality of input modules is associated with at least one of said respective plurality of identifiers.
8. The system of claim 1, wherein said space comprises a plurality of logical control perimeters, said system comprises a plurality of identifiers respectively indicative of said plurality of logical control perimeters, wherein each logical control perimeter includes at least one actuator and at least one input module, and each of said plurality of actuators and each of said plurality of input modules is associated with at least one of said respective plurality of identifiers.
8. The system of claim 1, wherein said space comprises a plurality of logical control perimeters, said system comprises a plurality of identifiers respectively indicative of said plurality of logical control perimeters, wherein each logical control perimeter includes at least one actuator and at least one input module, and each of said plurality of actuators and each of said plurality of input modules is associated with at least one of said respective plurality of identifiers.
9. The system of claim 8, wherein said space comprises a plurality of areas, each of said areas comprises a plurality of zones, each of said zones comprises a plurality of groups, each of said logical control perimeters is associated with one of said areas, one of said zones, and at least two of said groups, and each of said plurality of first identifiers comprises information indicative of said one of said areas, said one of said zones, and said at least two of said groups.
9. The system of claim 8, wherein said space comprises a plurality of areas, each of said areas comprises a plurality of zones, each of said zones comprises a plurality of groups, each of said logical control perimeters is associated with one of said areas, one of said zones, and at least two of said groups, and each of said plurality of first identifiers comprises information indicative of said one of said areas, said one of said zones, and said at least two of said groups.
9. The system of claim 8, wherein said space comprises a plurality of areas, each of said areas comprises a plurality of zones, each of said zones comprises a plurality of groups, each of said logical control perimeters is associated with one of said areas, one of said zones, and at least two of said groups, and each of said plurality of first identifiers comprises information indicative of said one of said areas, said one of said zones, and said at least two of said groups.
10. The system of claim 9, wherein at least one of said areas, zones or groups is indicative of a location within said space.
10. The system of claim 9, wherein at least one of said areas, zones or groups is indicative of a location within said space.
10. The system of claim 9, wherein at least one of said areas, zones or groups is indicative of a location within said space.
11. The system of claim 1, further comprising a wireless server module for at least one of commissioning, monitoring and controlling said actuators and said input modules, said service module communicating wirelessly with said actuators and said input modules and connecting via a TCP/IP to a server in a local area network.
11. The system of claim 1, further comprising a wireless server module for at least one of commissioning, monitoring and controlling said actuators and said input modules, said service module communicating wirelessly with said actuators and said input modules and connecting via a TCP/IP to a server in a local area network.
11. The system of claim 1, further comprising a wireless server module for at least one of commissioning, monitoring and controlling said actuators and said input modules, said service module communicating wirelessly with said actuators and said input modules and connecting via a TCP/IP to a server in a local area network.
12. The system of claim 11, further comprising a controlling user interface (UI) deployed for said commissioning, monitoring and controlling said actuators and said input modules via said wireless service module, said UI including web pages that reside on a web server accessible by a web browser.
12. The system of claim 11, further comprising a controlling user interface (UI) deployed for said commissioning, monitoring and controlling said actuators and said input modules via said wireless service module, said UI including web pages that reside on a web server accessible by a web browser.
12. The system of claim 11, further comprising a controlling user interface (UI) deployed for said commissioning, monitoring and controlling said actuators and said input modules via said wireless service module, said UI including web pages that reside on a web server accessible by a web browser.
13. The system of claim 12, wherein said controlling user interface and said wireless service module are configured to selectively designate at least one said actuators and at least one of said input modules with said identifier.
13. The system of claim 12, wherein said controlling user interface and said wireless service module are configured to selectively designate at least one said actuators and at least one of said input modules with said identifier.
13. The system of claim 12, wherein said controlling user interface and said wireless service module are configured to selectively designate at least one said actuators and at least one of said input modules with said identifier.
29. A method for controlling lighting, the method comprising configuring a plurality of luminaires for illuminating a space; 

associating a plurality of actuators with said luminaires, each of said actuators selectively controlling illumination output by at least one of said luminaires; 

configuring said plurality of actuators to form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network;

configuring a plurality of input modules to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 

associating at least one selectively designated input module of said plurality of input modules with a first identifier indicative of a logical control perimeter within said space;






associating at least one selectively designated actuator of said plurality of actuators with said first identifier;


wirelessly communicating said results of said processing by said selectively designated input module to said selectively designated actuator using said first identifier; controlling illumination output of at least one of said luminaires associated with said selectively designated actuator based on said wirelessly communicated results of said processing; 


and configuring a controller to communicate with said actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 







second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 

third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 






and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
24. A method for controlling lighting, the method comprising configuring a plurality of luminaires for illuminating a space; 

associating a plurality of actuators with said luminaires, each of said actuators selectively controlling illumination output by at least one of said luminaires; 

configuring said plurality of actuators to form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network; 

configuring a plurality of input modules to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 

associating at least one selectively designated input module of said plurality of input modules with a first identifier indicative of a logical control perimeter within said space including a first area assignment, a first zone assignment, and at least two first group assignments; 


associating at least one selectively designated actuator of said plurality of actuators with said first identifier; 


wirelessly communicating said results of said processing by said selectively designated input module to said selectively designated actuator using said first identifier; controlling illumination output of at least one of said luminaires associated with said selectively designated actuator based on said wirelessly communicated results of said processing; 


and configuring a controller to communicate with said actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point to said plurality of actuators and said input modules 
Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 







second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 

third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 






and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
24. A method for controlling lighting, the method comprising configuring a plurality of luminaires for illuminating a space; 

associating a plurality of actuators with said luminaires, each of said actuators selectively controlling illumination output by at least one of said luminaires; 

configuring said plurality of actuators to form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network; 

configuring a plurality of input modules to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 

associating at least one selectively designated input module of said plurality of input modules with a first identifier indicative of a logical control perimeter within said space; 






associating at least one selectively designated actuator of said plurality of actuators with said first identifier; 


wirelessly communicating said results of said processing by said selectively designated input module to said selectively designated actuator using said first identifier; controlling illumination output of at least one of said luminaires associated with said selectively designated actuator based on said wirelessly communicated results of said processing; 


and configuring a controller to communicate with said actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field, 


second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 

third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field,

 and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules send said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.
30. The method of claim 29, wherein at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion said space.
25. The method of claim 24, wherein at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion said space.
25. The method of claim 24, wherein at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion said space.
31. The method of claim 29, further comprising defining a plurality of logical control perimeters within said space; defining a plurality of identifiers respectively indicative of said plurality of logical control perimeters; and associating each of said plurality of actuators and each of said plurality of input modules with at least one of said respective plurality of identifiers.
26. The method of claim 24, further comprising defining a plurality of logical control perimeters within said space; defining a plurality of identifiers respectively indicative of said plurality of logical control perimeters; and associating each of said plurality of actuators and each of said plurality of input modules with at least one of said respective plurality of identifiers.
26. The method of claim 24, further comprising defining a plurality of logical control perimeters within said space; defining a plurality of identifiers respectively indicative of said plurality of logical control perimeters; and associating each of said plurality of actuators and each of said plurality of input modules with at least one of said respective plurality of identifiers.
32. The method of claim 31, further comprising defining a plurality of areas associated with said space; defining a plurality of zones associated with each of said areas, defining a plurality of groups associated with each of said zones, associating each of said logical control perimeters with one of said areas, one of said zones, and at least two of said groups, and defining each of said plurality of identifiers to include information indicative of said one of said areas, said one of said zones, and said at least two of said groups.
27. The method of claim 26, further comprising defining a plurality of areas associated with said space; defining a plurality of zones associated with each of said areas, defining a plurality of groups associated with each of said zones, associating each of said logical control perimeters with one of said areas, one of said zones, and at least two of said groups, and defining each of said plurality of identifiers to include information indicative of said one of said areas, said one of said zones, and said at least two of said groups.
27. The method of claim 26, further comprising defining a plurality of areas associated with said space; defining a plurality of zones associated with each of said areas, defining a plurality of groups associated with each of said zones, associating each of said logical control perimeters with one of said areas, one of said zones, and at least two of said groups, and defining each of said plurality of identifiers to include information indicative of said one of said areas, said one of said zones, and said at least two of said groups.
33. A system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires; 


a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 


a wireless access point; 
and a controller;

wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space, 







each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators; 




said controller communicates via said access point with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules; 



and said plurality of wireless modules form a wireless mesh network, and communication among said plurality of said wireless modules; 




wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 










second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 


third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 







and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
28. A system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires; 


a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 


a wireless access point; 
and a controller; 

wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space 
including a first area assignment, a first zone assignment, and at least two first group assignments, 



each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators; 




said controller communicates via said access point with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules; 



and said plurality of wireless modules form a wireless mesh network, and communication among said plurality of said wireless modules and said access point is in accordance with a communication protocol having a packet format; 

wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point to said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 










second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 


third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 







and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
28. A system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires; 


a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 


a wireless access point; and a controller; 

wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space, 







each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators; 




said controller communicates via said access point with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules; 



and said plurality of wireless modules form a wireless mesh network, and communication among said plurality of said wireless modules; 




wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field, 





second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 


third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field, 


and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.
33. A system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires; 


a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 


wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space, 














each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators; 









said controller communicates via said access point with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules; 



a wireless access point; 
and a controller; 
and said plurality of wireless modules form a wireless mesh network, and communication among said plurality of said wireless modules; 


wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 







second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 


third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 






and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
1. A lighting system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, 


a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators, 


wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space 

including a first area assignment, a first zone assignment, and at least two first group assignments; 

each actuator having an identifier including an area assignment, a zone assignment, and at least one group assignment; 
and 



at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; 
and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing,






said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier; 





at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; 



wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point to said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, 







second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 


third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point, 






and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules.
1. A lighting system comprising: 

a plurality of luminaires for illuminating a space; 

a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, 
and 

a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators,


wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space;
each actuator having an identifier; 













at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; 
and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing,






said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier;





at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; 



wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 


first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field, 


second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 


third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field, 

and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules send said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.
34. The system of claim 33, wherein at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion said space.
6. The system of claim 1, wherein the at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion of said space.
6. The system of claim 1, wherein the at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion of said space.
35. The system of claim 33, wherein said controller is configured to: 
define a plurality of logical control perimeters within said space; define a plurality of identifiers respectively indicative of said plurality of logical control perimeters; and associate each of said plurality of actuators and each of said plurality of input modules with at least one of said respective plurality of identifiers.
8. The system of claim 1, wherein said space comprises a plurality of logical control perimeters, said system comprises a plurality of identifiers respectively indicative of said plurality of logical control perimeters, wherein each logical control perimeter includes at least one actuator and at least one input module, and each of said plurality of actuators and each of said plurality of input modules is associated with at least one of said respective plurality of identifiers.
8. The system of claim 1, wherein said space comprises a plurality of logical control perimeters, said system comprises a plurality of identifiers respectively indicative of said plurality of logical control perimeters, wherein each logical control perimeter includes at least one actuator and at least one input module, and each of said plurality of actuators and each of said plurality of input modules is associated with at least one of said respective plurality of identifiers




Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 11-13, 29-31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0278479 to Platner et al., (hereinafter Platner), in view of US Patent Publication No. 2011/0068900 to Billig et al., (hereinafter Billig).



Regarding claim 1, Platner teaches a lighting system (see Abs., Platner) comprising: 

a plurality of luminaires (Lights, see P34, Platner) for illuminating a space  (Zones, areas, rooms, buildings, parking lots, warehouses, etc., see P35; P7; P57; Abs.; P10, Platner); 

a plurality of actuators (Devices that effect control in a system, such as those that include relays and switches for providing the capability of dimming or turning on/off lighting fixtures are being interpreted as actuators, see P34, Abs, P41, Platner) respectively associated with said luminaires to selectively control illumination output by said respective luminaires (Turning lights on/off and dimming, see P34-P35, Platner), each actuator having an identifier (Devices are identified within the system, for example by identification number, addresses see P10, P100-101, P72, P41, 110, Planter. NOTE: Billig also teaches identifiers for devices in the form of location descriptor and location based address); 

and 
a plurality of input modules (Sensors of a device, see P35, Platner), each configured to process information associated with at least a portion of said space (Sensor devices obtain information regarding a room, such as occupancy or daylight conditions, see P35, Platner) and to communicate results of said processing to at least one of said plurality of actuators (Depending on the sensed information and desired parameters, lights are turned off, on, or dimmed by communicating to the switches/relays, see P35; P43, Platner), wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space (Particular groupings of devices in a defined zone have identifiers, where devices include input receiving devices. A zone grouping is a logical control perimeter, see P99,-101, P10, P72, P41, Planter. NOTE: Billig similarly teaches grouping identifier in the form of location based addressing); 

at least one selectively designated actuator of said plurality of actuators is associated with said first identifier  (Devices with relays and switches are among the devices that can be identified as pertaining to a desired group, see P101, P99,-101, P10, P72, P41, Planter); 
at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network (A self-healing mesh network formed through the use of bridges and gateways, see P43-44, Platner); 
said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier (Input devices, such as sensing devices connected wirelessly, communicate information to effect control to designated devices. Communication uses protocol identification zones, see Abs, P72-3, 82, Platner); 

and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing (Depending on the sensed information and desired parameters, lights are turned off, on, or dimmed by using the switches/relays , see P35, Platner), 
wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point (Bridges and gateways are known as access points, and used to provide communications for the system and among devices within the system, see P72, P81, Abs, Platner), wherein wireless communication between said access point, said plurality of actuators, and said input modules includes first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point (Broadcast messages and forwarding information to downstream devices by gateways and bridges using source (from) addresses and destination addresses, see P35; P72-75; P85; P104,P100-102, 43,  Platner. NOTE: Billig also teaches first broadcast and multicast 1140 messages, where source (from) addresses included fig, 15, 121 ), third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point (A gateway can poll request information from a specific device, requiring address information from the requesting gateway. Messages to a specific device constitutes unicast information, see P72-75, P35; P104; P85; P100-102, Platner. NOTE: Billig also teaches unicast messages for reply, where source (from) addresses included fig, 15, P16, 191), and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules (Devices, such as sensors forward data to control actuators through wireless bridges, see P72-75, P35; P104; P85; P100-102, Platner. NOTE: Billig also teaches reply messages in response to unicast messages for control, fig, 15, P16, 191).

Planter does not explicitly teach second messages in reply, said second messages comprising at least one of a from address and configuration parameters.
However, Billig from the same or similar field of lighting and control systems, teaches second messages in reply, said second messages comprising at least one of a from address and configuration parameters (Reply messages in response to Broadcast or multicast messages, wherein the responses includes handshaking or address data and configured maintenance, diagnostic, control, or commissioning data. These are is being interpreted as second messages…, see P122,  P103-104, P110, P121, Abs, P94, P60, fig, 15, P12, clm 8, Billig).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating reply messages to broadcast or multicast messages, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to receive requested information by a node from a plural of at large nodes for as needing for a an application, such as in commissioning of devices, in obtaining data for maintenance, diagnostic, control, etc. (see P122, Abs., P102-104, Billig).



Regarding claim 2, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein an actuator of a plurality of actuators comprises a microprocessor (Microcontroller in a device that includes a relay for on/off or dimming capabilities, see P62; Fig. 11, Platner);
 a radio module connected to said microprocessor to communicate received wireless communication to said microprocessor and transmit wireless communication from said microprocessor (Transceiver with wireless chipset to provide wireless capabilities to a device, see Fig. 14; P69-71; P62; Fig. 11; P41, Platner); and 
at least one relay connected to said microprocessor for selectively controlling power to at least one of luminaires associated with said actuator (Relays connected to a microcontroller , see P62; Fig. 11; P55; P35-36, Platner).


Regarding claim 3, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein a plurality of actuators comprises at least one of an in-fixture module (IFM), an on-fixture module (OFM), and a smart pack (SP) (Power pack with microcontrollers and scene controller wall units, P63; P72, Platner); 
and a plurality of input modules comprises at least one of an occupancy or vacancy sensor (OS), daylight sensor (DS), and a switch (SW) (Occupancy and daylight sensors, see P35, Platner), each of the IFM, OFM and SP comprising a radio module (RM), said IFM, OFM and SP communicating wirelessly via the RM (Wireless communications through bridges, see P43-P45; P72-75; 99-102; P10; P1; P69; Abs., Platner). 


Regarding claim 5, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein at least one of an actuators further comprises a dimming circuit for controlling variable light output by at least one of luminaires associated therewith (Dimming, see P35; P48-50, Platner).


Regarding claim 6, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein at least one input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion a space (Occupancy and daylight sensors, see P35, Platner). 
.


Regarding claim 7, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein a plurality of actuators form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network (Bridges and gateways in allow actuators to form a mesh network.  Each bridge/gateway constitutes a node, see P41-44, Platner). 


Regarding claim 8, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein a space comprises a plurality of logical control perimeters (An area where a sensor/actuator device is focused is being interpreted as a control perimeter, see P35; P7; P57; Abs.; P10; P101, Platner), wherein each control perimeter includes at least one actuator and at least one input module (A device with relays and switches for actuating on/off and dimming of a light fixture includes at least one sensor that provides input, see P62; P72; P75; P108-P112, Platner), 

Billig further teaches a system comprises a plurality of identifiers respectively indicative of a plurality of logical control perimeters, and each of a plurality devices is associated with at least one of said respective plurality of identifiers (Any number of modules and types of modules in a control system can be identified and addressed by a location based addressing. The location based addressing allows for multicast and broadcast identification of a plurality of devices, including subsets in a defined area, which can be interpreted as a “logical” control perimeter, such as the logical perimeter of an entire room or the logical perimeter of the entire house, etc.,, see P80, P85, P76, Billig). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating location based addressing, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to simplify addressing, communications, and commissioning of devices in a control system (see P4, P6, P8, Billig). 



Regarding claim 11, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches a wireless server module for at least one of commissioning, monitoring and controlling said actuators and said input modules (Commissioning and controlling, see P81; P75-77; 108-110; Abs., Platner), said service module communicating wirelessly with said actuators and said input modules and connecting via a TCP/IP to a server in a local area network  (Server and TCP/IP, see P81; P75-77; 108-110; Abs., Platner).


Regarding claim 12, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches a controlling user interface (UI) deployed for said commissioning (User can use a web-based interface or other user interface to add or remove devices, thus prompting commissioning, see P43; P46; P85; P95; P97; P99; Platner), monitoring and controlling said actuators and said input modules via said wireless service module  (Wireless communication to gateways and bridges through the internet or other means, see Abs., Platner), said UI including web pages that reside on a web server accessible by a web browser (Web-based interface, see P43; P46; P85; P95; P97; P99; Platner).


Regarding claim 13, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein said controlling user interface and said wireless service module are configured to selectively designate at least one said actuators and at least one of said input modules with said identifier (Web-based interface routes user control information through a wireless network to a device using the device’s specific address, see P72; P43; P46; P85; P95; P97; P99; Platner).



Regarding claim 29, Platner teaches a method for controlling lighting (see Abs., Platner), the method comprising 
configuring a plurality of luminaires (Lights, see P34, Platner) for illuminating a space(Zones, areas, rooms, buildings, parking lots, warehouses, etc., see P35; P7; P57; Abs.; P10, Platner); 

associating a plurality of actuators with said luminaires  (Devices that include relays and switches for providing the capability of dimming or turning on/off of associated lighting fixtures are being interpreted as actuators, see P34, Platner), each of said actuators selectively controlling illumination output by at least one of said luminaires (Depending on the sensed information and desired parameters, lights are turned off, on, or dimmed by using the switches/relays , see P35; P43, Platner); 

configuring said plurality of actuators to form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network  (A self-healing mesh network formed through the use of bridges and gateways, see P43-44, Platner); 
configuring a plurality of input modules (Sensors of a device, see P35, Platner) to process information associated with at least a portion of said space (Sensor devices obtain information regarding a room, such as occupancy or daylight conditions, see P35, Platner) and to communicate results of said processing to at least one of said plurality of actuators (Depending on the sensed information and desired parameters, lights are turned off, on, or dimmed by communicating to the switches/relays, see P35; P43, Platner); 
associating at least one selectively designated input module of said plurality of input modules with a first identifier indicative of a logical control perimeter within said space (An area where a sensor/actuator device is focused is being interpreted as a control perimeter. Particular groupings of devices in a defined zone have identifiers, where devices include input receiving devices. A zone grouping is a logical control perimeter, see P99,-101, P10, P72, P41, P35; P7; P57; Abs.; P10, P72; P75; P108-P112, Platner NOTE: Billig similarly teaches grouping identifier in the form of location based addressing) (ID’s and addresses profiles groupings for devices, including sensors, constitute identifiers, see P101, , Platner); associating at least one selectively designated actuator of said plurality of actuators with said first identifier  (Devices with relays and switches are among the devices that can be identified as pertaining to a desired group, see P101, P99,-101, P10, P72, P41, Planter); 
wirelessly communicating said results of said processing by said selectively designated input module to said selectively designated actuator using said first identifier (Input devices, such as sensing devices connected wirelessly, communicate information to effect control to designated devices. Communication uses protocol identification zones, see Abs, P72-3, 82, Platner); 
controlling illumination output of at least one of said luminaires associated with said selectively designated actuator based on said wirelessly communicated results of said processing (Depending on the sensed information and desired parameters, lights are turned off, on, or dimmed by using the switches/relays, see P35, Platner); 
and configuring a controller (Light control system, see Abs, P99, Platner) to communicate with said actuators and said input modules via an access point  (Bridges and gateways are known as access points, and used to provide communications for the system and among devices within the system, see P72, P81, Abs, Platner), 
wherein wireless communication between said access point, said plurality of actuators, and said input modules includes first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point (Broadcast messages and forwarding information to downstream devices by gateways and bridges using source (from) addresses and destination addresses, see P35; P72-75; P85; P104,P100-102, 43,  Platner. NOTE: Billig also teaches first broadcast and multicast 1140 messages, where source (from) addresses included fig, 15, 121 ), third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point  (A gateway can poll request information from a specific device, requiring address information from the requesting gateway. Messages to a specific device constitutes unicast information, see P72-75, P35; P104; P85; P100-102, Platner. NOTE: Billig also teaches unicast messages for reply, where source (from) addresses included fig, 15, P16, 191), and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules  (Devices, such as sensors forward data to control actuators through wireless bridges, see P72-75, P35; P104; P85; P100-102, Platner. NOTE: Billig also teaches reply messages in response to unicast messages for control, fig, 15, P16, 191).


Planter does not explicitly teach second messages in reply to a first message by modules, said second messages comprising at least one of a from address and configuration parameters of said addressed modules.
However, Billig from the same or similar field of lighting and control systems, teaches second messages in reply to a first message by modules, said second messages comprising at least one of a from address and configuration parameters of said addressed modules(Reply messages in response to Broadcast or multicast messages, wherein the responses includes handshaking or address data and configured maintenance, diagnostic, control, or commissioning data. These are is being interpreted as second messages…, see P122,  P103-104, P110, P121, Abs, P94, P60, fig, 15, P12, clm 8, Billig).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating reply messages to broadcast or multicast messages, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to receive requested information by a node from a plural of at large nodes for as needing for a an application, such as in commissioning of devices, in obtaining data for maintenance, diagnostic, control, etc. (see P122, Abs., P102-104, Billig).

Regarding claim 30, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein at least one of input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion said space (Occupancy and daylight sensors, see P35, Platner).


Regarding claim 31, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Billig further teaches defining a plurality of logical control perimeters within said space; defining a plurality of identifiers respectively indicative of said plurality of control perimeters; and
associating each of said plurality of actuators and each of said plurality of input modules with at least one of said respective plurality of identifiers (Any number of modules and types of modules in a control system can be identified and addressed by a location based addressing. The location based addressing allows for multicast and broadcast identification of a plurality of devices, including subsets in a defined area, which can be interpreted as a “logical” control perimeter, such as the logical perimeter of an entire room or the logical perimeter of the entire house, etc.,, see P80, P85, P76, Billig). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating location based addressing, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to simplify addressing, communications, and commissioning of devices in a control system (see P4, P6, P8, Billig). 


Regarding claim 33, Platner teaches a system comprising: 
a plurality of luminaires (Lights, see P34, Platner) for illuminating a space  (Zones, areas, rooms, buildings, parking lots, warehouses, etc., see P35; P7; P57; Abs.; P10, Platner); 
a plurality of actuators (Devices that include relays and switches for providing the capability of dimming or turning on/off of associated lighting fixtures are being interpreted as actuators, see P34, Platner) respectively associated with said luminaires to selectively control illumination output by said respective luminaires (Turning lights on/off and dimming, see P34-P35, Platner); 
a plurality of input modules (Sensors of a device, see P35, Platner), each configured to process information associated with at least a portion of said space (Sensor devices obtain information regarding a room, such as occupancy or daylight conditions, see P35, Platner) and to communicate results of said processing to at least one of said plurality of actuators Depending on the sensed information and desired parameters, lights are turned off, on, or dimmed by communicating to the switches/relays, see P35; P43, Platner); 
a wireless access point (Bridges and gateways are known as access points, see P72, P81, Abs, Platner); and a controller (Light control system, see Abs, P99, Platner); 
wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space (Particular groupings of devices in a defined zone have identifiers, where devices include input receiving devices. A zone grouping is a logical control perimeter, see P99,-101, P10, P72, P41, Planter. NOTE: Billig similarly teaches grouping identifier in the form of location based addressing, Group devices in areas and zones have IDs and must be identified as belonging to the group, see P101; P72; P75; P108-P112, Platner), each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators  (Particular groupings of sensor/actuator devices in a zone have means to be identified. These devices control lights based on input from their sensor, see P101, Planter); 
said controller communicates via said access point  (A light control uses a bridges/gateways as an access points for communication for the system and among devices within the system, see P72, P81, Abs, Platner) with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules (A light control software uses a gateway as an access point for communication. Devices are associated with identifiers and group identifiers, and their information that can be accessed with light control software, see P99-100; P101, Platner), see P81, Platner); 
and said plurality of wireless modules form a wireless mesh network (Mesh network of bridges and gateways with self-healing, see P43-44, Platner), and communication among said plurality of said wireless modules  (Communication in the system and among devices within the system, see P72, P81, Abs, Platner); 
wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point (Bridges and gateways are known as access points, and used to provide communications for the system and among devices within the system, see P72, P81, Abs, Platner), wherein wireless communication between said access point, said plurality of actuators, and said input modules includes first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a from address of said access point, second messages in reply to said first message by each of said plurality of actuators and input modules (Broadcast messages and forwarding information to downstream devices by gateways and bridges using source (from) addresses and destination addresses, see P35; P72-75; P85; P104,P100-102, 43,  Platner. NOTE: Billig also teaches first broadcast and multicast 1140 messages, where source (from) addresses included fig, 15, 121 ), third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third message comprising the from address of said access point  (A gateway can poll request information from a specific device, requiring address information from the requesting gateway. Messages to a specific device constitutes unicast information, see P72-75, P35; P104; P85; P100-102, Platner. NOTE: Billig also teaches unicast messages for reply, where source (from) addresses included fig, 15, P16, 191), and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth message comprising data from said one of said input modules (Devices, such as sensors forward data to control actuators through wireless bridges, see P72-75, P35; P104; P85; P100-102, Platner. NOTE: Billig also teaches reply messages in response to unicast messages for control, fig, 15, P16, 191).

Planter does not explicitly teach a second messages comprising at least one of a from address and configuration parameters of addressed modules; 
However, Billig from the same or similar field of lighting and control systems, teaches a second messages comprising at least one of a from address and configuration parameters of addressed modules (Reply messages in response to Broadcast or multicast messages, wherein the responses includes handshaking or address data and configured maintenance, diagnostic, control, or commissioning data. These are is being interpreted as second messages…, see P122,  P103-104, P110, P121, Abs, P94, P60, fig, 15, P12, clm 8, Billig).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating messages with from address and configuration, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to receive requested information by a node from a plural of at large nodes for an application, such as in commissioning of devices, in obtaining data for maintenance, diagnostic, control, etc. (see P122, Abs., P102-104, Billig).


Regarding claim 34, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Platner further teaches wherein at least one of said input modules comprises a sensor for monitoring changes in at least one of occupancy, vacancy and daylight within at least a portion said space  (Occupancy and daylight sensors, see P35, Platner).


Regarding claim 35, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein said controller is configured to: define a plurality of logical control perimeters within said space (An area where a sensor/actuator device is focused is being interpreted as a control perimeter, see P35; P7; P57; Abs.; P10; P101, Platner); 

Billig further teaches define a plurality of identifiers respectively indicative of a plurality of logical control perimeters; and associate each of a plurality of actuators and each of a plurality of input modules with at least one of said respective plurality of identifiers (Any number of modules and types of modules in a control system can be identified and addressed by a location based addressing. The location based addressing allows for multicast and broadcast identification of a plurality of devices, including subsets in a defined area, which can be interpreted as a “logical” control perimeter, such as the logical perimeter of an entire room or the logical perimeter of the entire house, etc.,, see P80, P85, P76, Billig). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating location based addressing, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to simplify addressing, communications, and commissioning of devices in a control system (see P4, P6, P8, Billig). 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platner, in view of Billig, and in further view of  “Wireless Sensor and Actuator Networks for Lighting Energy Efficiency and User Satisfaction” University of California, Berkeley Dissertation, 2008, 278 pgs. by Wen (hereinafter Wen).


Regarding claim 4, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein a node comprises at least one input module of input modules in wired communication with at least one actuator (Sensor/actuator devices are wired to bridges, see P41-44, Platner); 
and results of a processing by said at least one input module are communicated to at least one other actuator forming another node in a mesh network via a radio module of said at least one actuator (Bridges and gateways are interconnected in a mesh network for controlling lighting conditions based on sensor inputs, see P41-44, Platner). 

Platner does not explicitly teach an input module wirelessly communicates results of processing to an actuator.
However, Wen from the same or similar area of lighting control, teaches an input module (sensors, see Pg. 150; Pg. 2-3 Section 1.2 and Fig. 1-1; Pg. 26; Pg. 103, Wen) wirelessly communicates(Wireless actuators are able to receive input data from wireless sensors, see Pg. 2-3 Section 1.2 and Fig. 1-1; Pg. 26; Pg. 103, Wen)  results of processing to an actuator (Wireless actuators, see Pg. 2-3 Section 1.2 and Fig. 1-1; Pg. 26; Pg. 103, Wen).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating wireless sensors and wireless actuators, as taught by Wen.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient sensor and actuator network that circumvents the need for costly and labor intensive wiring (see Pg. 1, 1st Para., Wen).


Claims 9, 10, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platner, in view of Billig, and in further view of US Patent Publication No. 2007/0041381 to Wakai (hereinafter Wakai).

Regarding claim 9, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches wherein a space comprises a plurality of areas (Areas, see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner), each of said areas comprises a plurality of zones (Zones see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner), each of said zones comprises a plurality of groups (Groups, see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner), each of said logical control perimeters is associated with one of said areas, one of said zones, and at least one of said groups, and each of said plurality of first identifiers comprises information indicative of said one of said areas, said one of said zones, and said at least one of said groups (Group devices in areas and zones have addresses and IDs, see P35; P37; P42; P7; P57; Abs.; P10; P101; P72; P75; P108-P112, Platner).
Planter does not explicitly teach two “first group assignments.” 
However, Wakai from the same or similar field of lighting and control systems, teaches identifiers comprising “two group assignments” (Assignments are identified related to two groups, see P102-104, P109-110, Abs., Wakai).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating assignments to two fist groups, as taught by Wakai.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide greater flexibility for grouping devices including to a plurality of groups (see P109-110, P11-13, ABS Wakai). 


Regarding claim 10, the combination of Platner, Billig, and Wakai teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner teaches wherein at least one of areas, zones or groups is indicative of a location within a space (A zone and area is associated with a room, corridor, or any other location within a space, see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner).


Regarding claim 32, the combination of Platner and Billig teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Platner further teaches defining a plurality of areas associated with said space (Areas, see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner); 
defining a plurality of zones associated with each of said areas (Zones see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner), defining a plurality of groups associated with each of said zones (Groups, see P35; P37; P42; P7; P57; Abs.; P10; P101, Platner),
Billig further teaches associating each of logical control perimeters with one of areas, one of zones, and at least one of groups, and defining each of plurality of identifiers to include information indicative of said one of said areas, said one of said zones, and said at least one of said groups (Any number of modules and types of modules in a control system can be identified and addressed by a location based addressing. The location based addressing allows for multicast and broadcast identification of a plurality of devices, including subsets in a defined area, which can be interpreted as a “logical” control perimeter, such as the logical perimeter of an entire room or the logical perimeter of the entire house, etc.,, see P80, P85, P76, Billig). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating location based addressing, as taught by Billig.  
One of ordinary skill in the art would have been motivated to do this modification in order to simplify addressing, communications, and commissioning of devices in a control system (see P4, P6, P8, Billig). 
Planter does not explicitly teach two “first group assignments.” 
However, Wakai from the same or similar field of lighting and control systems, teaches
Wakai teaches identifiers comprising “two group assignments” (Assignments are identified related to two groups, see P102-104, P109-110, Abs., Wakai).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lighting control system as described by Planter and incorporating assignments to two fist groups, as taught by Wakai.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide greater flexibility for grouping devices including to a plurality of groups (see P109-110, P11-13, ABS Wakai). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117